Exhibit 10.58

PENNSYLVANIA REAL ESTATE INVESTMENT TRUST

2008 RESTRICTED SHARE PLAN

FOR NON-EMPLOYEE TRUSTEES

WHEREAS, Pennsylvania Real Estate Investment Trust (the “Trust”) established the
Pennsylvania Real Estate Investment Trust Restricted Share Plan for Non-Employee
Trustees) (the “Prior Plan”) for the purpose of granting restricted shares
automatically to the non-employee trustees of the Trust each year;

WHEREAS, the number of shares remaining under the Prior Plan is insufficient to
continue making such automatic grants each year; and

WHEREAS, the Trust desires to establish a new plan to provide for the automatic
granting of restricted shares each year, beginning in 2008, upon the terms and
conditions set forth herein;

NOW, THEREFORE, the Pennsylvania Real Estate Investment Trust 2008 Restricted
Share Plan for Non-Employee Trustees is hereby adopted under the following terms
and conditions:

1. Purpose. The Plan is intended to provide a means whereby the Trust
automatically grants Restricted Shares each year to Non-Employee Trustees of the
Trust. Thereby, the Trust will (i) increase the ownership interest in the Trust
of Non-Employee Trustees whose services are essential to the Trust’s continued
progress and (ii) provide a further incentive to serve as a trustee of the
Trust.

2. Definitions.

(a) “Board” shall mean the Board of Trustees of the Trust.

(b) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(c) “Committee” shall mean the Trust’s Executive Compensation and Human
Resources Committee, which shall consist solely of not fewer than two trustees
of the Trust who shall be appointed by, and serve at the pleasure of, the Board
(taking into consideration the rules under section 16(b) of the Exchange Act and
the requirements of section 162(m) of the Code).

(d) “Disability” shall mean termination of service as a trustee as a result of
“permanent and total disability,” as defined in section 22(e)(3) of the Code.

(e) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

(f) “Non-Employee Trustee” shall mean a member of the Board who is not an
employee of the Trust or any affiliate thereof.

(g) “Participant” shall mean a Non-Employee Trustee who has been granted
Restricted Shares under the Plan.

(h) “Plan” shall mean the Pennsylvania Real Estate Investment Trust 2008
Restricted Share Plan for Non-Employee Trustees, as set forth herein and as it
may be amended from time to time.

(i) “Restricted Shares” shall mean Shares granted by the Trust to the
Participant, subject to whatever restrictions are determined by the Board.

(j) “Restricted Share Agreement” shall mean a written document evidencing the
grant of Restricted Shares, as described in Section 10.1.

(k) “Securities Act” shall mean the Securities Act of 1933, as amended.

(l) “Shares” shall mean shares of beneficial interest in the Trust, par value
$1.00 per share.



--------------------------------------------------------------------------------

(m) “Trust” shall mean Pennsylvania Real Estate Investment Trust, a Pennsylvania
business trust.

3. Administration.

(a) The Plan shall be administered by the Committee. Each member of the
Committee, while serving as such, shall be deemed to be acting in his or her
capacity as a trustee of the Trust. Acts approved by a majority of the members
of the Committee at which a quorum is present, or acts without a meeting reduced
to and approved in writing by all of the members of the Committee, shall be the
valid acts of the Committee. Any and all authority of the Committee (except for
the authority described in subsections (b)(1) and (b)(2) below) may be delegated
to a plan administrator.

(b) The Committee shall have the authority:

(1) to adopt, amend and rescind rules and regulations for the administration of
the Plan; and

(2) to interpret the Plan and decide any questions and settle any controversies
that may arise in connection with it.

Such determinations and actions of the Committee, and all other determinations
and actions of the Committee made or taken under authority granted by any
provision of the Plan, shall be conclusive and shall bind all parties. Nothing
in this subsection (b) shall be construed as limiting the power of the Board or
the Committee to make the adjustments described in Sections 8.2 and 8.3.

4. Effective Date. The Plan is effective as of January 1, 2008, subject to the
prior approval of the shareholders of the Trust.

5. Shares Subject to the Plan. The aggregate number of Shares that may be
delivered under the Plan is 60,000 Shares. However, the limit in the preceding
sentence shall be subject to the adjustment described in Section 8.2. Shares
delivered under the Plan may be authorized but unissued Shares or reacquired
Shares, and the Trust may purchase Shares required for this purpose, from time
to time, if it deems such purchase to be advisable. If any Restricted Shares are
forfeited before they become fully vested, they shall continue to be available
for grants of Restricted Shares under the Plan in the future.

6. Eligibility. The class of trustees who shall receive Restricted Shares under
the Plan shall be the Non-Employee Trustees.

7. Grants.

(a) Automatic Grant of Restricted Shares. As of January 31, 2008, and as of each
January 31 thereafter (or, if Shares do not trade on such January 31, then as of
the last trading day before such January 31), 1,000 Restricted Shares shall be
issued automatically to each Non-Employee Trustee for no payment.

(b) Rights as a Stockholder. Unless the Board determines otherwise, a
Participant who receives Restricted Shares shall have certain rights of a
stockholder with respect to the Restricted Shares, including voting and dividend
rights, subject to the restrictions described in subsection (c) below and any
other conditions imposed by the Board at the time of grant. Unless the Board
determines otherwise, certificates evidencing Restricted Shares will remain in
the possession of the Trust until such Shares are free of all restrictions under
the Plan.

(c) Restrictions. Except as otherwise specifically provided by the Plan,
Restricted Shares may not be sold, assigned, transferred, pledged or otherwise
encumbered or disposed of, and if the Participant ceases to be a member of the
Board for any reason, must be forfeited to the Trust. These restrictions will
generally lapse over the three-year period after the January 31 (or other) grant
date, one-third on each anniversary of such grant date (or, if such anniversary
is not a trading day, the trading day next preceding such anniversary) as
specified in the Participant’s Restricted Share Agreement. However, such
restrictions will immediately lapse in full upon the Participant’s death or

 

2



--------------------------------------------------------------------------------

Disability. Upon the lapse of all restrictions, Shares will cease to be
Restricted Shares for purposes of the Plan. The Board may at any time accelerate
the time at which the restrictions on all or any part of the Shares will lapse.

(d) Notice of Tax Election. Any Participant making an election under section
83(b) of the Code for the immediate recognition of income attributable to a
grant of Restricted Shares must provide a copy thereof to the Trust within 10
days of the filing of such election with the Internal Revenue Service.

8. Events Affecting Outstanding Restricted Shares.

8.1 Termination of Board Membership (Other Than by Death or Disability). If a
Participant ceases to be a Non-Employee Trustee for any reason other than death
or Disability, except as otherwise determined by the Board, all Restricted
Shares held by the Participant at the time of the termination of board
membership must be transferred to the Trust (and, in the event the certificates
representing such Restricted Shares are held by the Trust, such Restricted
Shares shall be so transferred without any further action by the Participant),
in accordance with Section 7(c).

8.2 Capital Adjustments. The number of Shares that may be delivered under the
Plan, as stated in Section 5, and the number of Shares issuable upon the vesting
of outstanding Restricted Shares under the Plan shall be proportionately
adjusted to reflect any increase or decrease in the number of issued Shares
resulting from a subdivision (share-split), consolidation (reverse split), stock
dividend, or similar change in the capitalization of the Trust.

8.3 Certain Corporate Transactions.

(a) In the event of a corporate transaction (as, for example, a merger,
consolidation, acquisition of property or stock, separation, reorganization or
liquidation), each outstanding Restricted Share Agreement shall be assumed by
the surviving or successor entity; provided, however, that in the event of a
proposed corporate transaction, the Board may terminate all or a portion of any
outstanding Restricted Shares if it determines that such termination is in the
best interests of the Trust. Alternatively, the Board, in its discretion, in
such event may remove the restrictions from the outstanding Restricted Shares.
The Board also may, in its discretion, change the terms of any outstanding
Restricted Share Agreement to reflect any such corporate transaction.

(b) With respect to an outstanding Restricted Share Agreement held by a
Participant who, following the corporate transaction, will be employed by or
otherwise providing services to an entity which is a surviving or acquiring
entity in such transaction or an affiliate of such an entity, the Board may, in
lieu of the action described in subsection (a) above, arrange to have such
surviving or acquiring entity or affiliate grant to the Participant a
replacement award which, in the judgment of the Board, is substantially
equivalent to the Restricted Share Agreement.

8.4 Exercise Upon Change in Control.

(a) Notwithstanding any other provision of this Plan, the restrictions described
in Section 7(c) shall lapse upon a “Change in Control” (as defined in subsection
(b) below).

(b) “Change in Control” shall mean:

(1) The acquisition by an individual, entity, or group (within the meaning of
section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 30 percent or more of the combined voting power of the then outstanding
voting securities of the Trust entitled to vote generally in the election of
trustees (the “Outstanding Shares”); provided, however, that the following
acquisitions shall not constitute a Change in Control: (i) any acquisition
directly from the Trust unless, in connection therewith, a majority of the
individuals who constitute the Board as of the date immediately preceding such
transaction cease to constitute at least a majority of the Board; (ii) any
acquisition by the Trust; (iii) any acquisition by any employee

 

3



--------------------------------------------------------------------------------

benefit plan (or related trust) sponsored or maintained by the Trust or any
entity controlled by the Trust; (iv) any acquisition by any individual, entity,
or group in connection with a “Business Combination” (as defined in
paragraph (3) below) that fails to qualify as a Change in Control pursuant to
paragraphs (3) or (4) below; or (v) any acquisition by any Person entitled to
file Form 13G under the Exchange Act with respect to such acquisition; or

(2) Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a trustee subsequent to the date
hereof whose appointment, election, or nomination for election by the Trust’s
shareholders was approved by a vote of at least a majority of the trustees then
comprising the Incumbent Board or by a majority of the members of a committee
authorized by the Incumbent Board to approve such appointment, election, or
nomination (other than an appointment, election, or nomination of an individual
whose initial assumption of office is in connection with an actual or threatened
election contest relating to the election of the trustees of the Trust) shall
be, for purposes of this Plan, considered as though such person were a member of
the Incumbent Board; or

(3) Approval by the shareholders of the Trust of a reorganization, merger, or
consolidation, or sale or other disposition of all or substantially all of the
assets of the Trust (a “Business Combination”), in each case, if, following such
Business Combination all or substantially all of the individuals and entities
who were the beneficial owners of the Outstanding Shares immediately prior to
such Business Combination beneficially own, directly or indirectly, less than
40 percent of, respectively, the then outstanding shares of equity securities
and the combined voting power of the then outstanding voting securities entitled
to vote generally in the election of trustees or directors, as the case may be,
of the entity resulting from such Business Combination (including, without
limitation, an entity which as a result of such transaction owns the Trust or
all or substantially all of the Trust’s assets either directly or through one or
more subsidiaries) in substantially the same proportions as such beneficial
owners held their ownership, immediately prior to such Business Combination of
the Outstanding Shares; or

(4) Approval by the shareholders of the Trust of a Business Combination, if,
following such Business Combination all or substantially all of the individuals
and entities who were the beneficial owners of the Outstanding Shares
immediately prior to such Business Combination beneficially own, directly or
indirectly, 40 percent or more but less than 60 percent of, respectively, the
then outstanding shares of equity securities and the combined voting power of
the then outstanding voting securities entitled to vote generally in the
election of trustees or directors, as the case may be, of the entity resulting
from such Business Combination (including, without limitation, an entity which,
as a result of such transaction, owns the Trust or all or substantially all of
the Trust’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as such beneficial owners held their
ownership, immediately prior to such Business Combination, of the Outstanding
Shares, and (i) any Person (excluding any employee benefit plan (or related
trust) of the Trust or such entity resulting from such Business Combination)
beneficially owns, directly or indirectly, 30 percent or more of, respectively,
the then outstanding shares of equity securities of the entity resulting from
such Business Combination or the combined voting power of the then outstanding
voting securities of such entity except to the extent that such ownership
existed prior to the Business Combination, or (ii) at least a majority of the
members of the board of trustees or directors of the entity resulting from such
Business Combination were not members of the Incumbent Board at the time of the
execution of the initial agreement or of the action of the Board providing for
such Business Combination, or (iii) the Chief Executive Officer of the Trust at
the time of the execution of the initial agreement providing for such Business
Combination is not appointed or elected to a comparable or higher position with
the entity resulting from such Business Combination, or (iv) the executive
officers of the Trust holding the title of Executive Vice President or higher at
the time of the execution of the initial agreement for such Business Combination
constitute less than a majority of the executive officers holding comparable or
higher titles of the entity resulting from such Business Combination; or

 

4



--------------------------------------------------------------------------------

(5) Approval by the shareholders of the Trust of a complete liquidation or
dissolution of the Trust.

Approval by the shareholders of the Trust of a Business Combination following
which all or substantially all of the individuals and entities who were the
beneficial owners of the Outstanding Shares immediately prior to such Business
Combination beneficially own, directly or indirectly, 60 percent or more of,
respectively, the then outstanding shares of equity securities and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of trustees or directors, as the case may be, of the
entity resulting from such Business Combination (including, without limitation,
an entity which, as a result of such transaction, owns the Trust or all or
substantially all of the Trust’s assets either directly or through one or more
subsidiaries) shall not constitute a “Change in Control” unless following such
transaction the provisions of paragraphs (1) or (2) are independently satisfied.

9. Amendment or Termination of the Plan; Amendment of Restricted Share
Agreements.

(a) Action of Board. The Board, pursuant to a written resolution, may from time
to time suspend, terminate or amend the Plan and amend any outstanding
Restricted Share Agreement in any respect whatsoever. Notwithstanding the
foregoing, no such suspension, discontinuance or amendment shall materially
impair the rights of any Participant holding a Restricted Share Agreement
without the consent of such Participant.

(b) Automatic Suspension. The Plan shall be suspended automatically, without
action of the Board, as of a grant date described in Section 7(a) if there is
not a sufficient number of Shares remaining under Section 5 for issuance under
the Plan to grant the Restricted Shares described in Section 7(a) to each of the
Non-Employee Trustees on such date. If this occurs, no Restricted Shares shall
be granted on such date unless and until the Board authorizes enough additional
Shares under the Plan so that the full grant described in Section 7(a) can be
made to each of the Non-Employee Trustees.

10. Miscellaneous.

10.1 Documentation of Grants. Grants shall be evidenced by such written
Restricted Share Agreements, if any, as may be prescribed by the Committee from
time to time. Such instruments may be in the form of agreements to be executed
by both the Participant and the Trust, or certificates, letters or similar
instruments, which need not be executed by the Participant but acceptance of
which will evidence agreement to the terms thereof.

10.2 Rights as a Shareholder. Except as specifically provided by the Plan or a
Restricted Share Agreement, the receipt of Restricted Shares shall not give a
Participant rights as a shareholder; instead, the Participant shall obtain such
rights, subject to any limitations imposed by the Plan or the Restricted Share
Agreement, upon the actual receipt of Shares.

10.3 Conditions on Delivery of Shares. The Trust shall not deliver any Shares
pursuant to the Plan or remove restrictions from Shares previously delivered
under the Plan (i) until all conditions of the Restricted Share Agreement have
been satisfied or removed, (ii) until all applicable federal and state laws and
regulations have been complied with, and (iii) if the outstanding Shares are at
the time of such delivery listed on any stock exchange, until the Shares to be
delivered have been listed or authorized to be listed on such exchange.

10.4 Investment Purpose. All Restricted Shares shall be granted on the condition
that the grant of Shares hereunder shall be for investment purposes and not with
a view to resale or distribution, except that in the event the Shares subject to
the Restricted Share Agreement are registered under the Securities Act, or in
the event a resale of such Shares without such registration would otherwise be
permissible, such condition shall be inoperative if in the opinion of counsel
for the Trust such condition is not required under the Securities Act or any
other applicable law, regulation or rule of any governmental agency.

10.5 Registration and Listing of Shares. If the Trust elects to register under
the Securities Act or any other applicable statute any Shares purchased or
granted under this Plan, or to qualify any such Shares for

 

5



--------------------------------------------------------------------------------

an exemption from any such statutes, the Trust shall take such action at its own
expense. If Shares are listed on any national securities exchange at the time
any Shares are purchased or granted hereunder, the Trust shall make prompt
application for the listing on such national securities exchange of such Shares,
at its own expense. Grants of Shares hereunder shall be postponed as necessary
pending any such action.

10.6 Compliance with Rule 16b-3. All transactions under this Plan by persons
subject to Rule 16b-3, promulgated under section 16(b) of the Exchange Act, or
any successor to such Rule, are intended to comply with at least one of the
exemptive conditions under such Rule. The Committee shall establish such
administrative guidelines to facilitate compliance with at least one such
exemptive condition under Rule 16b-3 as the Committee may deem necessary or
appropriate.

10.7 Nontransferability of Grants. No grant of Restricted Shares may be
transferred other than by will or by the laws of descent and distribution.

10.8 Registration. If the Participant is married at the time Shares are
delivered and if the Participant so requests at such time, the certificate or
certificates for such Shares shall be registered in the name of the Participant
and the Participant’s spouse, jointly, with right of survivorship.

10.9 Indemnification of Board and Committee. Without limiting any other rights
of indemnification that they may have from the Trust, the members of the Board
and the members of the Committee shall be indemnified by the Trust against all
costs and expenses reasonably incurred by them in connection with any claim,
action, suit or proceeding to which they or any of them may be a party by reason
of any action taken or failure to act under, or in connection with, the Plan or
any Restricted Shares granted thereunder, and against all amounts paid by them
in settlement thereof (provided such settlement is approved by legal counsel
selected by the Trust) or paid by them in satisfaction of a judgment in any such
action, suit or proceeding, except a judgment based upon a finding of willful
misconduct or recklessness on their part. Upon the making or institution of any
such claim, action, suit or proceeding, the Board or Committee member shall
notify the Trust in writing, giving the Trust an opportunity, at its own
expense, to handle and defend the same before such Board or Committee member
undertakes to handle it on his or her own behalf. The provisions of this Section
shall not give members of the Board or the Committee greater rights than they
would have under the Trust Agreement of the Trust, under the Trust’s by-laws, or
under Pennsylvania law.

10.10 Governing Law. The Plan shall be governed by the applicable Code
provisions to the maximum extent possible. Otherwise, the laws of the
Commonwealth of Pennsylvania (without reference to principles of conflicts of
laws) shall govern the operation of, and the rights of, Non-Employee Trustees
under the Plan and Restricted Shares granted hereunder.

 

6